Order entered January 7, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-18-00884-CR

                       MICHAEL SHANNON THEDFORD, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-80655-2018

                                             ORDER
       Before the Court is court reporter Kristen Kopp’s January 4, 2019 request for an

extension of time to file the reporter’s record. On the Court’s own initiative, we GRANT the

request and ORDER the reporter’s record filed FORTY-FIVE DAYS from the date of this

order. See TEX. R. APP. P. 2, 35.3(c).


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE